Exhibit 10.64H

RESTRICTED STOCK UNIT AWARD AGREEMENT

PIONEER NATURAL RESOURCES COMPANY

2006 LONG TERM INCENTIVE PLAN

To: Scott Sheffield

Pioneer Natural Resources Company, a Delaware corporation (the “Company”), is
pleased to grant you an award (the “Award”) to receive              Restricted
Stock Units (the “Restricted Stock Units”) whereby each Restricted Stock Unit
represents the right to receive one share of common stock, par value $0.01, of
the Company (the “Stock”), plus an additional amount pursuant to Section 2,
subject to certain restrictions and on the terms and conditions contained in
this Restricted Stock Unit Award Agreement (the “Agreement”) and the Pioneer
Natural Resources Company 2006 Long Term Incentive Plan (the “Plan”). A copy of
the Plan is available upon request. Except as provided below, to the extent that
any provision of this Agreement conflicts with the expressly applicable terms of
the Plan, you acknowledge and agree that those terms of the Plan shall control
and, if necessary, the applicable provisions of this Agreement shall be deemed
amended so as to carry out the purpose and intent of the Plan. Terms that have
their initial letters capitalized, but that are not otherwise defined in this
Agreement, shall have the meanings given to them in the Plan in effect as of the
date of this Agreement.

This Agreement sets forth the terms of the agreement between you and the Company
with respect to the Restricted Stock Units. By accepting this Agreement, you
agree to be bound by all of the terms hereof.

1. No Shareholder Rights. The Restricted Stock Units granted pursuant to this
Agreement do not and shall not entitle you to any rights of a stockholder of the
Company prior to the date shares of Stock are issued to you in settlement of the
Award. Your rights with respect to Restricted Stock Units shall remain
forfeitable at all times prior to the date on which rights become vested and the
restrictions with respect to the Restricted Stock Units lapse in accordance with
Section 4, 6 or 7.

2. Dividend Equivalents. In the event that the Company declares and pays a
dividend in respect of its outstanding shares of Stock and, on the record date
for such dividend, you hold Restricted Stock Units granted pursuant to this
Agreement that have not been settled, the Company shall pay to you an amount in
cash equal to the cash dividends you would have received if you were the
Beneficial Owner, as of such record date, of the number of shares of Stock
related to the portion of your Restricted Stock Units that have not been settled
as of such record date, such payment to be made on or promptly following the
date that the Company pays such dividend (however, in no event shall the
dividend equivalent payment be made later than 30 days following the date on
which the Company pays such dividend).



--------------------------------------------------------------------------------

3. Conversion of Restricted Stock Units; Issuance of Stock; Payment of Stock. No
shares of Stock shall be issued to you prior to the date on which the Restricted
Stock Units vest and the restrictions with respect to the Restricted Stock Units
lapse, in accordance with Section 4, 6 or 7. Neither this Section 3 nor any
action taken pursuant to or in accordance with this Section 3 shall be construed
to create a trust of any kind. After any Restricted Stock Units vest pursuant to
Section 4, 6 or 7 the Company shall, on or promptly following the applicable
dates set forth in Section 5, cause to be issued Stock in book entry form
registered in your name in payment of such vested Restricted Stock Units upon
receipt by the Company of any required tax withholding with respect to such
shares. The value of any fractional Restricted Stock Units shall be paid in cash
at the time Stock is issued to you in connection with the Restricted Stock
Units. The value of the fractional Restricted Stock Units shall equal the
percentage of a Restricted Stock Unit represented by a fractional Restricted
Stock Unit multiplied by the Fair Market Value of the Stock. The value of such
shares of Stock shall not bear any interest owing to the passage of time.

4. Expiration of Restrictions and Risk of Forfeiture. Subject to the terms and
conditions of this Agreement, the forfeiture restrictions on the Restricted
Stock Units granted pursuant to this Agreement will expire in full on the third
anniversary of the date of this Agreement (the “Vesting Date”); provided,
however, that such restrictions will expire on the Vesting Date only if you have
been an employee of the Company or of a Subsidiary continuously from the date of
this Agreement through the Vesting Date; provided, further, however, that if you
cease to be an employee of the Company or of a Subsidiary for any reason after
the Vesting Date, all Restricted Stock Units granted pursuant to this Agreement
will survive the termination of employment.

5. Payment Date. The payment date of the Stock related to your Restricted Stock
Units will be the date on which the restrictions on such Restricted Stock Units
expire as provided in Section 4, 6 or 7 of this Agreement; provided that,
notwithstanding the provisions of Section 7(d) or Section 27, in the event that
restrictions on your Restricted Stock Units expire due to the termination of
your employment relationship with the Company and each of its Subsidiaries by
which you are employed as a result of your Normal Retirement, then the payment
date of the Stock related to such Restricted Stock Units will be the date on
which the restrictions on such Restricted Stock Units would have expired as
provided in Section 4 had you remained an employee of the Company or of a
Subsidiary continuously from the date of this Agreement through the Vesting
Date; provided, further, that, payment of your Restricted Stock Units may be
made prior to the payment events specified in this Section 5 or in Section 27 to
the limited extent necessary to pay employment or other taxes imposed on the
Award.

6. Change in Control of the Company. Notwithstanding Section 4 of this
Agreement, but subject to Section 27 of this Agreement, upon the occurrence of a
Change in Control, all of the Restricted Stock Units granted pursuant to this
Agreement shall become immediately and unconditionally vested and the shares of
Stock related to such Restricted Stock Units shall be paid to you immediately.

 

2



--------------------------------------------------------------------------------

7. Termination of Employment.

(a) Termination By Employee Without Good Reason. If your employment relationship
with the Company or any of its Subsidiaries is terminated voluntarily by you
prior to the Vesting Date and such termination is not a Termination for Good
Reason (as such term is defined in the Severance Agreement between you and the
Company or one of its Subsidiaries), then all Restricted Stock Units granted
pursuant to this Agreement shall become null and void as of the date of such
termination.

(b) Termination By The Company for Cause. If your employment relationship with
the Company or any of its Subsidiaries is terminated by the Company prior to the
Vesting Date and such termination is a Termination for Cause (as such term is
defined in the Severance Agreement between you and the Company or one of its
Subsidiaries), then all Restricted Stock Units granted pursuant to this
Agreement shall become null and void as of the date of termination.

(c) Termination By The Company Not For Cause Or By Employee For Good Reason.
Subject to Section 27 of this Agreement, if your employment relationship with
the Company and each of its Subsidiaries by which you are employed is terminated
prior to the Vesting Date (x) by the Company and such Subsidiaries and such
termination is not a Termination for Cause or (y) by you and such termination is
a Termination for Good Reason, then all of the Restricted Stock Units granted
pursuant to this Agreement shall become immediately and unconditionally vested
and unrestricted and the shares of Stock related to such Restricted Stock Units
shall be paid to you immediately.

(d) Other Termination Events. Subject to Section 27 of this Agreement, if your
employment relationship with the Company and each of its Subsidiaries by which
you are employed is terminated prior to the Vesting Date as a result of any of
the following events:

(i) your death;

(ii) your Disability; or

(iii) your Normal Retirement,

then the restrictions on a number of the Restricted Stock Units shall
automatically lapse such that the number of Restricted Stock Units for which the
restrictions have lapsed as of the termination date will be equal to the product
of (i) the total number of Restricted Stock Units granted to you pursuant to
this Agreement, times (ii) a fraction, the numerator of which is the number of
full months (counting the month in which your termination of employment occurs
as a full month), beginning with the first full month following the date of this
Agreement, during which you were employed by the Company and/or any Subsidiary
and the denominator of which is 36. The portion, if any, of your Restricted
Stock Units for which the restrictions have not lapsed as of the termination
date of your employment relationship shall become null and void as of the
termination date; provided, however, that the portion, if any, of this Award for
which forfeiture restrictions have lapsed as of the date of termination shall
survive.

For purposes of this Section 7(d), “Disability” shall have the meaning ascribed
to it in the Severance Agreement between you and the Company or one of its
Subsidiaries; and “Normal

 

3



--------------------------------------------------------------------------------

Retirement” shall mean the termination of your employment relationship with the
Company and each of its Subsidiaries by which you are employed due to your
retirement on or after the date that you attain age 60.

8. Adjustment Provisions. In the event there is any change in the Stock by
reason of any reorganization, recapitalization, stock split, stock dividend,
combination of shares or otherwise, the number of shares associated with the
Award of Restricted Stock Units subject to this Agreement shall be adjusted in
the manner consistent with the adjustment provisions provided in Section 9(b)
and 9(c)(ii) of the Plan.

9. Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.

10. Remedies. The parties to this Agreement shall be entitled to recover from
each other reasonable attorneys’ fees incurred in connection with the
enforcement of the terms and provisions of this Agreement whether by an action
to enforce specific performance or for damages for its breach or otherwise.

11. Information Confidential. As partial consideration for the granting of the
Award hereunder, you hereby agree with the Company that you will keep
confidential all information and knowledge, except that which has been disclosed
in any public filings required by law, that you have relating to the terms and
conditions of this Agreement; provided, however, that such information may be
disclosed as required by law and may be given in confidence to your spouse, tax
and financial advisors, or to a financial institution to the extent that such
information is necessary to secure a loan. In the event any breach of this
promise comes to the attention of the Company, it shall take into consideration
that breach in determining whether to recommend the grant of any future similar
award to you, as a factor militating against the advisability of granting any
such future award to you.

12. Payment of Taxes. The Company may from time to time require you to pay to
the Company (or the Company’s Subsidiary if you are an employee of a Subsidiary
of the Company) the amount that the Company deems necessary to satisfy the
Company’s or its Subsidiary’s current or future obligation to withhold federal,
state or local income or other taxes or social security or other obligations
that you incur as a result of the Award, including without limitation with
respect to any payment pursuant to Section 2 of this Agreement. With respect to
any required tax withholding, unless another arrangement is permitted by the
Company in its discretion, the Company shall withhold from the shares of Stock
to be issued to you the number of shares necessary to satisfy the Company’s
obligation to withhold taxes, that determination to be based on the shares’ Fair
Market Value at the time as of which such determination is made. In the event
the Company subsequently determines that the aggregate Fair Market Value of any
shares of Stock withheld as payment of any tax withholding obligation is
insufficient to discharge that tax withholding obligation, then you shall pay to
the Company, immediately upon the Company’s request, the amount of that
deficiency.

13. Right of the Company and Subsidiaries to Terminate Employment. Nothing
contained in this Agreement shall confer upon you the right to continue in the
employ of the Company or any Subsidiary of the Company, or interfere in any way
with the rights of the Company or any Subsidiary of the Company to terminate
your employment at any time.

 

4



--------------------------------------------------------------------------------

14. No Liability for Good Faith Determinations. Neither the Company nor the
members of the Board and the Committee shall be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Restricted Stock Units granted hereunder.

15. No Guarantee of Interests. The Board and the Company do not guarantee the
Stock of the Company from loss or depreciation.

16. Company Records. Records of the Company or its Subsidiaries regarding your
period of employment, termination of employment and the reason therefor, leaves
of absence, re-employment, and other matters shall be conclusive for all
purposes hereunder, unless determined by the Company to be incorrect.

17. Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

18. Notices. Whenever any notice is required or permitted hereunder, such notice
must be in writing and personally delivered or sent by mail. Any such notice
required or permitted to be delivered hereunder shall be deemed to be delivered
on the date on which it is personally delivered, or, whether actually received
or not, on the third Business Day after it is deposited in the United States
mail, certified or registered, postage prepaid, addressed to the person who is
to receive it at the address which such person has theretofore specified by
written notice delivered in accordance herewith. The Company or you may change,
at any time and from time to time, by written notice to the other, the address
which it or he had previously specified for receiving notices.

The Company and you agree that any notices shall be given to the Company or to
you at the following addresses:

 

Company:   

Pioneer Natural Resources Company

Attn: Corporate Secretary

5205 N. O’Connor Boulevard, Suite 200

Irving, Texas 75039-3746

Holder:    At your current address as shown in the Company’s records.

19. Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.

20. Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.

 

5



--------------------------------------------------------------------------------

21. Headings. The titles and headings of Sections are included for convenience
of reference only and are not to be considered in construction of the provisions
hereof.

22. Governing Law. All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of the State of
Delaware except to the extent Delaware law is preempted by federal law. The
obligation of the Company to sell and deliver Stock hereunder is subject to
applicable laws and to the approval of any governmental authority required in
connection with the authorization, issuance, sale, or delivery of such Stock.

23. Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of shares of Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such Persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefor in such form as
it shall determine.

24. Amendment. This Agreement may be amended at any time unilaterally by the
Company, provided that such amendment is consistent with all applicable laws and
does not reduce any rights or benefits you have accrued pursuant to this
Agreement. This Agreement may also be amended at any time unilaterally by the
Company to the extent the Company believes in good faith that such amendment is
necessary or advisable to bring this Agreement in compliance with any applicable
laws, including Section 409A of the Code.

25. The Plan. This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan; provided, however, that
notwithstanding anything to the contrary herein, any provision of this Agreement
that is inconsistent with the provisions of Section 9(c), (e), and (f) of the
Plan shall control over such provisions of the Plan.

26. Agreement Respecting Securities Act of 1933. You represent and agree that
you will not sell the Stock that may be issued to you pursuant to your
Restricted Stock Units except pursuant to an effective registration statement
under the Securities Act of 1933 or pursuant to an exemption from registration
under the Securities Act of 1933 (including Rule 144 of the Securities Act).

27. Special Provisions Addressing Section 409A of the Code.

(a) Change in Control. Notwithstanding the provisions of Section 6 that may be
to the contrary, if a Change in Control occurs at a time when you have reached
the age of 60 or later, no shares of Stock related to the Restricted Stock Units
shall be paid to you as a result of that Change in Control unless the event
constituting such Change in Control also constitutes a “change in the ownership
or effective control” or “in the ownership of a substantial portion of the
assets” of the Company within the meaning of Section 409A of the Code and the
regulations and other authoritative guidance promulgated thereunder
(collectively, the “Nonqualified Deferred Compensation Rules”); except that, to
the extent permitted under the Nonqualified Deferred Compensation Rules, payment
may be made in respect of this Award, upon the occurrence of a Change in
Control, as determined by the Committee in its discretion, to the extent
necessary to pay employment or other taxes imposed on the Award. To the extent
shares of Stock related to

 

6



--------------------------------------------------------------------------------

the Restricted Stock Units are not paid to you upon a Change in Control as a
result of the limitations described in the preceding sentence, the payment date
of the Stock related to your Restricted Stock Units shall be the earlier to
occur of:

(i) the time or times specified in Section 4 of this Agreement;

(ii) your separation from service with the Company (determined in accordance
with the Company’s written and generally applicable policies regarding what
constitutes a “separation from service” for purposes of Section 409A of the
Code); provided that, if at the time of the Change in Control you are a
“specified employee” within the meaning of Section 409A of the Code, as
determined in accordance with the procedures specified or established by the
Company in accordance with the Nonqualified Deferred Compensation Rules (a
“Specified Employee”), this date shall be the earlier of (A) the date of your
death, or (B) the date that is six months and one day following the date of your
separation from service with the Company; or

(iii) a Change in Control that constitutes a “change in the ownership or
effective control” or “in the ownership of a substantial portion of the assets”
of the Company within the meaning of the Nonqualified Deferred Compensation
Rules.

(b) Termination of Employment. Notwithstanding the provisions of Section 7(c) or
7(d) that may be to the contrary, if you have reached the age of 60 or later at
the time of the event giving rise to the termination of your employment
relationship with the Company and each of its Subsidiaries, any payment that
becomes due to you pursuant to Section 7(c) or 7(d) of this Agreement (other
than as a result of your Normal Retirement, which shall be governed by
Section 5) shall only be paid to you on the earlier to occur of:

(i) the time or times specified in Section 4 of this Agreement; or

(ii) the date of your separation from service with the Company; provided that,
if at the time of the Change in Control you are a Specified Employee, this date
shall be the earlier of (A) the date of your death, or (B) the date that is six
months and one day following the date of your separation from service with the
Company;

provided that, to the extent permitted under the Nonqualified Deferred
Compensation Rules, payment shall be made in respect of this Award, upon your
termination of employment, as determined by the Committee in its discretion, to
the extent necessary to pay employment or other taxes imposed on the Award.

 

7



--------------------------------------------------------------------------------

28. Electronic Delivery and Acknowledgement. No signature by you is required to
accept the award represented by this Agreement. By your acceptance of this
award, you are acknowledging that you have received and read, understood and
accepted all the terms, conditions and restrictions of this Agreement and the
Plan. The Company may, in its sole discretion, deliver any documents related to
this award and this Agreement, or other awards that have been or may be awarded
under the Plan, by electronic means, including prospectuses, proxy materials,
annual reports and other related documents, and the Company may, in its sole
discretion, engage a third party to effect the delivery of these documents on
its behalf and provide other administrative services related to this award and
the Plan. By your acceptance of the award represented by this Agreement, you
consent to receive such documents by electronic delivery and to the engagement
of any such third party.

 

8